 

 



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of the 5th day of April,
2010, between UniFirst Corporation, a Massachusetts corporation (the “Company”),
and Ronald D. Croatti (the “Executive”).

WHEREAS, the Company desires to ensure the continued service of the Executive as
the Company’s Chief Executive Officer and President for at least the next six
years; and

WHEREAS, the Company desires to establish a long-term performance-based
compensation structure for the Executive pursuant to which a high percentage of
his annual target compensation will be in the form of restricted stock.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.                     Term, Position and Duties. The term of this Agreement
shall commence on the date hereof and end on the sixth anniversary of the date
hereof unless terminated prior to such date in accordance with the terms of this
Agreement. The Executive shall serve as the Chief Executive Officer and
President of the Company and Chairman of its Board of Directors (the “Board”),
and shall have supervision and control over and responsibility for the
day-to-day business and affairs of the Company and shall have such other
additional powers and duties as may from time to time be prescribed by the
Board. The Executive shall devote his full working time and efforts to the
business and affairs of the Company.

 

2.

Compensation and Related Matters.

(a)       Base Salary. The Executive’s initial annual base salary under this
Agreement shall be his base salary currently in effect. The Executive’s base
salary shall be reviewed annually in a manner that is consistent with the
Company’s usual practices for senior executives.

(b)       Incentive Cash Compensation. The Executive shall be entitled to
participate in the Company’s executive cash bonus plan in the same manner as
other senior executives at the Company.

(c)       Restricted Stock Award. The Company, on the date hereof, hereby grants
to the Executive a restricted stock award pursuant to a Restricted Stock Award
Agreement substantially in the form attached hereto as Exhibit A.

(d)       Other Benefits. The Executive shall be entitled to continue to
participate in or receive benefits and perquisites consistent with those
participated in or received by other senior executives at the Company.

3.                     Termination. The Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a)       Death. The Executive’s employment hereunder shall terminate upon his
death.

(b)       Disability. The Company may terminate the Executive’s employment if he
is disabled and unable to perform the essential functions of the Executive’s
then existing position or positions under this Agreement, with or without
reasonable accommodation, for a period of 270 days (which need not be
consecutive) in any 12-month period. If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician selected by the Executive to whom the Company has no reasonable
objection as to whether the Executive is so disabled or how long such disability
is expected to continue, and such certification shall for the purposes of this
Agreement be conclusive of the issue. Nothing in this Section 3(b) shall be
construed to waive the Executive’s rights, if any, under existing law including,
without limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et
seq. and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c)       Termination by Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause by a vote of the Board at a meeting
of the Board called and held for such purpose at which the Executive is present
and given an opportunity to be heard. For purposes of this Agreement, “Cause”
shall mean: (i) the commission by the Executive of any felony or a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud, or any conduct by the
Executive that would reasonably be expected to result in material injury or
significant reputational harm to the Company if he were retained in his
position; (ii) continued non-performance by the Executive of a material portion
of his duties hereunder (other than by reason of the Executive’s physical or
mental illness, incapacity or disability) which has continued for more than 30
days following written notice of such non-performance from the Board; (iii) a
breach by the Executive of any of the provisions contained in Section 6 of this
Agreement; or (iv) failure to cooperate with a bona fide internal investigation
or an investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.

(d)       Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

 

4.

Compensation Upon Termination.

(a)       Termination Generally. If the Executive’s employment with the Company
is terminated for any reason, the Company shall pay or provide to the Executive
(or to his authorized representative or estate) any earned but unpaid base
salary, incentive compensation earned but not yet paid, unpaid expense
reimbursements, accrued but unused vacation and any vested benefits the
Executive may have under any employee benefit plan of the Company (the “Accrued
Benefit”) on or before the Executive’s date of termination, or in the case of
termination pursuant to Section 4(b), the date that is 30 days after the date on
which a written notice of termination is communicated by the Company to the
Executive (the “Date of Termination”).

(b)       Termination by the Company Without Cause. If the Executive’s
employment is terminated by the Company without Cause as provided in Section
3(d), then the Company shall, through the Date of Termination, pay the Executive
his Accrued Benefit. In addition, subject to the Executive signing a general
release of claims in favor of the Company and related persons and entities in a
form and manner satisfactory to the Company (the “Release”) within the 21-day
period following the Date of Termination and the expiration of the seven-day
revocation period for the Release, the Company shall pay the Executive an amount
equal to one-half (1/2) times the Executive’s Base Salary then in effect (the
“Severance Amount”). The Severance Amount shall be paid out in substantially
equal installments in accordance with the Company’s payroll practice over 6
months, beginning on the first payroll date that occurs 30 days after the Date
of Termination. Solely for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), each installment payment is considered a
separate payment. Notwithstanding the foregoing, if the Executive breaches any
of the provisions contained in Section 6 of this Agreement, all payments of the
Severance Amount shall immediately cease.

 

5.

Section 409A.

(a)       Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Code, the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

(b)       All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

(c)       To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

(d)       The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(e)       The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

 

6.

Confidential Information, Noncompetition and Cooperation.

(a)       Confidential Information. As used in this Agreement, “Confidential
Information” means trade secrets and other confidential information belonging to
the Company which is of value to the Company in the course of conducting its
business and the disclosure of which could result in a competitive or other
disadvantage to the Company. Notwithstanding the foregoing, Confidential
Information does not include information in the public domain, unless due to
breach of the Executive’s duties under Section 6(b).

(b)       Confidentiality. The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Company with respect to all Confidential Information. At
all times, both during the Executive’s employment with the Company and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Company, except as may be
necessary or convenient in the ordinary course of performing the Executive’s
duties to the Company.

(c)       Documents, Records, etc. All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company or are produced
by the Executive in connection with the Executive’s employment will be and
remain the sole property of the Company. The Executive will return to the
Company all such materials and property as and when requested by the Company. In
any event, the Executive will return all such materials and property immediately
upon termination of the Executive’s employment for any reason. The Executive
will not retain with the Executive any such material or property or any copies
thereof after such termination.

(d)       Noncompetition and Nonsolicitation. During the Executive’s employment
with the Company and for 24 months thereafter, regardless of the reason for the
termination, the Executive (i) will not, directly or indirectly, whether as
owner, partner, shareholder, consultant, agent, employee, co-venturer or
otherwise, engage, participate, assist or invest in any Competing Business (as
hereinafter defined); (ii) will refrain from directly or indirectly employing,
attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Company (other than
terminations of employment of subordinate employees undertaken in the course of
the Executive’s employment with the Company); and (iii) will refrain from
soliciting or encouraging any customer or supplier to terminate or otherwise
modify adversely its business relationship with the Company. The Executive
understands that the restrictions set forth in this Section 6(d) are intended to
protect the Company’s interest in its Confidential Information and established
employee, customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose. For purposes of
this Agreement, the term “Competing Business” shall mean a business which is
competitive with any business which the Company or any of its subsidiaries is
conducting on the Date of Termination. Notwithstanding the foregoing, the
Executive may own up to one percent (1%) of the outstanding stock of a publicly
held corporation which constitutes or is affiliated with a Competing Business;
provided, however, that in no event will the Executive directly acquire
following the Date of Termination any shares of the outstanding common stock of
Cintas Corporation or G&K Services, Inc.

7.                     Integration. This Agreement, together with that certain
Restricted Stock Award Agreement between the parties, dated of the date hereof,
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements between the parties
concerning such subject matter.

8.                     Withholding. All payments made by the Company to the
Executive under this Agreement shall be net of any tax or other amounts required
to be withheld by the Company under applicable law.

9.                     Survival. The provisions of this Agreement shall survive
the termination of this Agreement and/or the termination of the Executive’s
employment to the extent necessary to effectuate the terms contained herein.

10.                   Waiver. No waiver of any provision hereof shall be
effective unless made in writing and signed by the waiving party.

11.                   Notices. Any notices, requests, demands and other
communications provided for by this Agreement shall be sufficient if in writing
and delivered in person or sent by a nationally recognized overnight courier
service or by registered or certified mail, postage prepaid, return receipt
requested, to the Executive at the last address the Executive has filed in
writing with the Company or, in the case of the Company, at its main offices,
attention of the Board.

12.                   Amendment. This Agreement may be amended or modified only
by a written instrument signed by the Executive and by a duly authorized
representative of the Company.

13.                   Governing Law. This is a Massachusetts contract and shall
be construed under and be governed in all respects by the laws of the
Commonwealth of Massachusetts, without giving effect to the conflict of laws
principles of such Commonwealth.

14.                   Successor to Company. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and agree to perform this Agreement to the same extent that
the Company would be required to perform it if no succession had taken place.
Failure of the Company to obtain an assumption of this Agreement at or prior to
the effectiveness of any succession shall be a material breach of this
Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

UNIFIRST CORPORATION

 

By:

/s/ Donald J. Evans

 

Donald J. Evans

 

Title: Lead Director

 

 

 

 

/s/ Ronald D. Croatti

 

Ronald D. Croatti

 

--------------------------------------------------------------------------------

Exhibit A

 

[Restricted Stock Award Agreement] *

 

 

 

*      Filed as exhibit 10.2 to the Company's quarterly report filed on Form
10-Q on April 8, 2010.